Order entered March 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01638-CV

                      IN THE INTEREST OF H.M., A MINOR CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54170-2009

                                           ORDER
       We GRANT appellant’s March 19, 2013 motion for an extension of time to file his

notice of appeal and appellate brief. Appellant’s notice of appeal filed on December 6, 2012 is

deemed timely filed for jurisdictional purposes.

       We ORDER the brief tendered to this Court by appellant on February 26, 2013 filed as

of the date of this order. Appellee’s brief is due Monday, April 23, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE